DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 20150351765 A1) in view of Zemlok et al. (US 20110022032 A1) and further in view of Yates et al. (US 20120116379 A1) and further in view of Marczyk et al. (US 20100001036 A1).
Regarding claims 1, 4, 6, and 11, Valentine et al. discloses a powered handheld electromechanical surgical device (10) and a method of controlling the powered handheld electromechanical surgical device (10), comprising: a motor configured and activated to drive extension and retraction of a drive component [0080-0087, 0109]; a strain gauge sensor [0109] configured to sense and sensing a force exerted on the drive component during extension of the drive component [0015, 0108-0114, 0121, 0127-0128, 0134]; and 
a controller (121) including a processor and a non-transitory computer-readable storage medium (361) storing instructions that, when 
“controller is programmed to compare the data from the load sensor to the maximum force data stored on the chip so that, for example, the operation of the motor (not shown) is interrupted or altered before the maximum force is exceeded. In another example, the controller can be programmed to operate in " slow mode" if the measured force reaches a predetermined level or when any other triggering metric is satsified. The predetermined level of force can be the maximum force discussed above, or another level of force, stored on a chip in the system, such as chip 361. Slow mode means that the controller operates the motor (not shown) at a slower rate, and also delaying the compression of tissue and/or firing of staples…sensing changes in tissue thickness, rate of change in thickness or compression, monitoring the current draw in the motor of the handle assembly, the velocity of the movement of the drive assembly, etc. [0109]… controller can be programmed to compare a profile of force over time, or load over time” [0110].

Zemlok et al. teaches a powered handheld electromechanical surgical device (10) having a controller using a variety of sensors including strain gauge sensors (185, [0168-0169]) and a controller/processor (412/410/405/500) is caused to determine a speed profile during extension of the drive component; and control a speed of the motor during retraction of the drive component in accordance with the speed profile (using speed calculators 416 and 422 [0110-0118, 0126-0149, 0164-0165, 0173-0176, 0185].
Zemlok et al. states:  “retracting, and the like. The sensors can be actuated by rotational encoders, proximity, displacement or contact of various internal components of the instrument 10 (e.g., firing rod 220, drive motor 200, etc.) [0117]…sensors measure rotation, velocity, acceleration, deceleration, linear and/or angular displacement, detection of mechanical limits (e.g., stops), etc…. microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback [0118]… speed control by means of voltage regulation or voltage pulse width modulation [0164]
Yates et al. teaches powered handheld electromechanical surgical device (10/100) having a controller/processor (140 [0049]) is caused to determine a speed and/or force profile during extension of the drive component; and control a speed of the motor during retraction of the drive component in accordance with the speed and/or force profile [0059-0060, 0077].
Yates et al. states:  “advance elongate member (570) to sever tissue at the appropriate time and at the appropriate speed/force” [0077]
Marczyk et al. also further teaches a powered handheld electromechanical surgical device (10) having a controller/processor caused to determine a speed and/or force profile during extension of the drive component; and control a speed of the motor during retraction of the drive component in accordance with the speed and/or force profile on a surgical device ([0049-0053, 0074], figs. 1-15).
Given, the teachings and suggestion of Valentine et al. to have a controller/processor monitor speed and change speed of the motor, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claims 2-3 and 7-8, Valentine et al. discloses a handle assembly (12) including the motor and controller (121) disposed therein [0109]; and an adapter assembly (14) releasably engaged with the handle assembly and including the drive component and sensor disposed therein, an end effector (23) releasably engaged with the adapter assembly (fig. 2), wherein extension of the drive component at least one of closes or fires the end effector, and wherein retraction of the drive component opens the end effector  ([0083, 0087-0095, 0109-0110], figs. 1-4 and 15-16). Marczyk et al. also teaches having a handle assembly (12/24) including a motor (5) and controller disposed therein ([0049-0053, 0074], figs. 1-15).
Regarding claims 5 and 10, Valentine et al. discloses the motor provides a rotational output, and wherein the rotational output is converted .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731